Title: From Thomas Jefferson to James Monroe, 16 March 1806
From: Jefferson, Thomas
To: Monroe, James


                        
                            Dear Sir
                            
                            Washington Mar. 16. 06.
                        
                        I very much wish for an opportunity perfectly confidential, of writing to you, & I expect to have such an
                            one on the rising of Congress. it is extremely interesting to you that you should have a perfect knolege of what is
                            passing here, lest you should be misled by those who do not mean to mislead you, but themselves mistake the line of
                            conduct which would be equally agreeable to your feelings as well as interests. some of your new friends are attacking
                            your old ones out of friendship to you, but in a way to render you great injury. in a few weeks I shall be able to write
                            less enigmatically. in the mean time be cautious what & to whom you write, that you may not be allied to operations of
                            which you are uninformed. in what is to ensue, my station prescribes to me a sacred neutrality, in which it is in entire
                            unison with my friendships.
                        Mr. Nicholson’s resolutions will be passed this week probably by a majority of 100. Republicans against 15.
                            Reps. & 27. federals. when past I shall join mr Pinckney of Maryland as your associate for settling our differences
                            with Gr. Br. he will depart on a fortnight’s notice & will be authorised to take your place whenever you think yourself
                            obliged to return. it is desirable for your own as well as the public interest that you should join in the settlement of
                            this business, and I am perfectly satisfied that if this can be done so as to be here before the next meeting of Congress
                            it will be greatly for your benefit. but I do not mean by this to overrule your own determination, which measures to be
                            taken here will place in perfect freedom. Accept my affectionate salutations & assurances of sincere &
                            unalterable friendship.
                        
                            Th: Jefferson
                            
                        
                        
                    